Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 14, 2021 has been entered.  Claims 1, 2, 4-8, 10-12, 14-18, 21, 22, and 24-26 remain pending in the application.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 4-8, 10-12, 14-18, 21, 22, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1, 11, and 22 recite a method of organizing human activity because the claim recites a method that receives a ride request, identifies non-sponsored and sponsored routes for the ride, 
selects one or more sponsored routes based on a persona of the passenger, renders a first map including the routes on a passenger device, receives a selection of a route from the passenger device, communicates information pertaining to the selected route to a second passenger, allocates a vehicle for the ride, renders a second map presenting an option to re-route on the passenger device, 
dynamically updates the second map, and communicates the persona, preferences, and a location of the passenger to a sponsor of the route.  This is a method of managing commercial interactions between 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, selecting, rendering, receiving, communicating, allocating, rendering, updating, and communicating in a computer environment.  The claimed server, passenger device, communication network, and circuitry are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1, 11, and 22 further recite hosting the first map by a server.  This limitation does not integrate the judicial exception into a practical application.  Instead, hosting the map by the server (i.e., storing data) merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, selecting, rendering, receiving, communicating, allocating, rendering, updating, and communicating in a computer environment. In addition, the process of hosting the map by the server (i.e., storing data) is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iv.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	These limitations are all directed to a method of managing commercial interactions between people (the passengers and the sponsor).  Thus, claims 2, 4-8, 10, 12, 14-18, 21, and 24-26 are directed to substantially the same abstract idea as claims 1 and 11 and do not add any additional elements to evaluate at Steps 2A prong two or 2B.  Therefore, claims 2, 4-8, 10, 12, 14-18, 21, and 24-26 describe neither a practical application of nor significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US Pat. App. Pub. No. 20180197418) in view of Panabaker (US Pat. App. Pub. No. 20080091341), Kelly (US Pat. App. Pub. No. 20130012305), and Su (US Pat. App. Pub. No. 20120303264).
	Chu teaches a method, comprising:  receiving, by a server, from a first passenger device via a communication network, a booking request for a ride between a source location and a destination location (see “[0197] “the asset component 841 may receive requests from a user that may indicate a plurality of geographical locations. These requests may be requests from a user of a client device 830 for the asset 840 to pick up the user from a first geographical location and to transport the user to one or more other geographical locations. For example, the asset component 841 may receive a request from a user to pick the user up from the user's home and to transport the user to the user's place of work”); 
	rendering, by the server, on the first passenger device via the communication network, a first user interface that includes the first digital map (see [0148] “the client component 831 may be an app that displays a GUI that includes maps, tables, charts, text, images, etc. In another example, the client components 831 may be web browsers executing on the client devices 830. The GUIs provided, presented, or displayed by a client component 831 of may be referred to herein as user GUIs,” [0165] “the routing component 813 may publish messages with data indicating the route to a client 
	allocating, by the server, a vehicle for the ride based on the selection of the first non-sponsored route, wherein the vehicle is one of a shared vehicle and a non-shared vehicle (see [0235] receive input from a user selecting one of the travel routes from the list of travel routes (block 1520). For example, the user may tap or select one travel route from the list of travel routes using the GUI. The method 1500 may initiate the trip and may display live geographical to the user at block 1525. For example, the method 1500 may request one or more assets to pick the user at the starting location to initiate the trip);
	rendering, by the server, on the first passenger device, a second user interface that includes a second digital map which presents an option to re-route from the first non-sponsored route (see [0182] “allow passengers to search for alternate trips or routes that may avoid the road where the accident occurred. This may further allow the routing component 813 to identify one or more alternate routes that may avoid the road where the accident occurred. The routing component 813 may publish messages indicating the one or more alternate routes to an asset component 841 for an asset 840 that is on a travel route that uses the road where the accident occurred,” [0210] “As discussed above, the asset management component 810 may identify or determine an updated route or trip for a user. For example, if the estimated arrival time at an airport will exceed the scheduled arrival time by a threshold amount of time due to traffic, the asset management component 810 may identify an alternate route or trip for the user that may allow the user to arrive at the previously scheduled arrival time or close to the previously scheduled arrival time. The asset management component 810 may publish one or more messages to the user indicating the updated or alternate route. The messages may indicate different assets 840 that the user should use for the updated or alternate route. The client component 831 may display the update or alternate route to the user on a map presented by a user GUI. The client 
	dynamically updating, by the server, a third digital map rendered on a driver device of the vehicle based on a selection of the option to re-route on the first passenger device, wherein the updated third digital map presents the route associated with the option to re-route for driver navigation, and wherein the driver device on which the third digital map is updated is different from the first passenger device on which the re-route option is selected (see [0190] “The asset component 
841 may present a map via an operator GUI that may allow the driver of the asset 840 to see the routes and updated routes”).
	Chu does not explicitly teach, however Panabaker teaches identifying, by the server, a first set of sponsored routes and a first set of non-sponsored routes for the ride based on the booking request, wherein each sponsored route originates from the source location and terminates at the destination location, and is associated with at least one offer, and wherein each non-sponsored route originates from the source location and terminates at the destination location, and is independent of any offer (“[a] user can be rewarded for taking an alternate route such that the user is subjected to advertising, passes a location at a critical time, etc. An analysis component identifies reward capabilities associated with a possible route. Based upon the identifications, a production component can alter an original route and present both an original route and an altered route to a user. The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward…” ([0017]), “allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” ([0018]), “[w]hile aspects of the subject specification relate to a user, such as a driver of a vehicle, considerations can be made for other 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Panabaker with that of Chu.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  As discussed above, Chu teaches autonomous vehicle management, responding to service requests and matching to available autonomous and non-autonomous vehicles.  Panabaker teaches compensating users for taking detours from a projected route, by monetizing a reward for a possible alternate route subject to advertising (Panabaker [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Panabaker’s route monetization onto Chu’s vehicle management.  Panabaker’s embodiments allow for “user is subjected to different targeted advertisements, thus making payment worthwhile to a company” (Panabaker [0034]), given how “[l]arge amounts of money are dedicated to advisement departments with a goal of achieving increased profits” (Panabaker [0012]).  “A user can be rewarded for taking an alternate route such that the user is subjected to advertising” (Panabaker [0017]), and thus benefits both the user and the advertising entity.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  
	Chu does not explicitly teach, however Panabaker teaches selecting, by the server, one or more sponsored routes from the first set of sponsored routes based on a first persona of a first passenger (“…participation component can be implemented as a keyboard, microphone, touch screen, mouse, optical scanner, etc. to obtain user input, where the user input is used in direction set augmentation. 
	a first digital map that includes the one or more sponsored routes and the first set of non-sponsored routes, the first digital map presenting the one or more sponsored routes and the first set of non-sponsored routes (see map illustrated in FIG. 4; see also “FIG. 4 discloses an example route configuration 400 produced by the system 100 of FIG. 1. There are three routes disclosed, Route A, Route B, and Route C that travel between a starting point X and a destination point Y. A conventional 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital map including non-sponsored and sponsored routes as taught in Panabaker with the ride request method of Chu with the motivation to enable a user to select a non-sponsored or sponsored route (Panabaker [0017] - [0018]).
	Chu does not explicitly teach, however Panabaker teaches wherein the one or more sponsored routes and the first set of non-sponsored routes are selectable for the ride based on a first input provided via the first user interface; receiving, by the server, from the first passenger device via the communication network, a selection of a first non-sponsored route from the first set of non-sponsored routes based on the first input (“The user can generally select if she would like to take the original route” [0017], “A disclosure component 504 allows a user to appreciate a route and act upon the route (e.g., select the route, follow the route, etc.). A non-exhaustive list of disclosure components include a display screen, touch screen … The user can select a route through touching an appropriate portion of the disclosure component 504 and disclosure component 504 can present the selected route
in greater detail (e.g., provide turn-by-turn instructions)” [0066]).

	Chu does not explicitly teach, however Panabaker teaches rendering a user interface that includes a digital map which presents an option to re-route from the first non-sponsored route, based on a part of a route associated with the presented option being sponsored by one or more sponsors (“[a] user can be rewarded for taking an alternate route such that the user is subjected to advertising, passes a location at a critical time, etc. An analysis component identifies reward capabilities associated with a possible route. Based upon the identifications, a production component can alter an original route and present both an original route and an altered route to a user. The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward…” (Panabaker [0017]), “allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” (Panabaker [0018]), “[a] disclosure component presents at least about one direction set to a user. A disclosure component allows a user to appreciate a route and act upon the route (e.g., select the route, follow the route, etc.). A non-exhaustive list of disclosure components include a display screen, touch screen, speaker system, virtual reality environment, Braille production system, printer, etc. In addition, the disclosure component can present information in multiple formats, such as showing a video with audio capabilities. According to one embodiment, the disclosure component discloses a standard route (e.g., an original route produced by the generation component 204 of FIG. 2) and an augmented route (e.g., modified by the production 
	Chu does not explicitly teach, however Su teaches hosting, by the server, a first digital map (see [0029] “the mobile device (100) can send requests to a server computing device, and receive map 
images, distances, directions, other map data, search results or other data in return from the server 
computing device,” [0042] “render map data from local storage, map data from a network server, or a combination of map data from local storage and map data from a network server”),
	wherein the second user interface is rendered while the vehicle along with the first passenger is already travelling along the first non-sponsored route (“a map navigation tool that provides a re-route option … The re-route option is shown as displayed for illustrative purposes but the re-route option can be provided using other techniques notifying a user that the re-route option is available for selection such as using audio, vibration, text, a graphic, a shape, a button, or other technique” [0061] (emphasis added), Fig. 8b shows a GUI, where a “re-route” as part of the user being off-route, with the system providing directions on the map to get them back on track, “upon a change to a previous item or update the map with a simple, smooth animation that translates (shifts vertically and/or horizontally) the map” [0044] (emphasis added), the updated UI that includes the re-route notification and the newly constructed/updated map teaches the claimed “second user interface that includes a second digital map,” “a re-route option is provided to the user while performing the manual reroute and the user does not select the re-routing option before returning to the route (e.g., the user ignores the re-route option)” [0060], “the alert and the reroute option notice can be provided above a list item (e.g. waypoint and associated text) when the list item is an upcoming, future or previous turn” [0068], “an area of the touch screen that allows for the selecting of the re-route option such as … an area that includes a map” [0070])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of rendering a map from a server which presents an option to re-route while the vehicle along with the first passenger is already travelling along a non-sponsored route as taught in Su with the ride request method of Chu with the motivation to enable the user to select a re-route option (Su [0070]).
	Chu does not explicitly teach, however Kelly teaches communicating, by the server, the persona, one or more preferences, real-time location of the first passenger to the one or more first sponsors based on the selection of the option via the second user interface (see [0072] “prompts the user to create a personal user name, or user identification code, and a password … requires entry of minimal necessary information such as a name and an e-mail address. Optional information such as … preferences, etc. may also be entered if desired by the user,” Claims 1, 6-8, 18, [0088] “the user identification code may be used to indicate a location of the user. This may be accomplished by referencing registration information of the user or tracking an IP address by which the user has gained access to the server,” [0129] “In response to an action by the user, the network system sends the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating the user’s profile to the sponsor based on selection of the option as taught in Kelly with the ride request method of Chu with the motivation to enable “a network system provider to strategically pass on a wealth of marketing information of the users of the network system” (Kelly [0129]).
Allowable over Prior Art
Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 would be allowable for disclosing communicating, by the server, based on the received selection of the first sponsored route, information pertaining to the selected first sponsored route to a second passenger device of at least one second passenger, who is already travelling in a vehicle along a current route that is different from the selected first sponsored route, before allocation of the vehicle to the first passenger; and allocating, by the server, the vehicle for the ride based on the received selection of the first sponsored route and a consent, received from the second passenger device, of the second passenger to travel with the first passenger in the vehicle along the first sponsored route that is different from the current route of the second passenger.
	Tao (U.S. Patent No. 20160069694) teaches the process of communicating information pertaining to a selected route to a second passenger who is already travelling in a vehicle along a current route that is different from the selected route, and allocating the vehicle for the ride based on the received selection of the route.  However, the cited art does not teach that the vehicle is allocated based on consent, received from the second passenger device, of the second passenger to travel with .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Regarding Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, Applicant argues that the newly added steps of: 
dynamically updating, by the server, a second digital map rendered on a driver device of the vehicle based on the allocation of the vehicle to the first passenger, wherein the second digital map is updated to change the current route of the second passenger by including the first sponsored route … are not directed to the abstract idea of organizing human activity

(p. 16, para. 4).  First of all, Applicant does not provide any arguments for this conclusory statement.  Moreover, the Examiner notes that updating a map rendered on a device of a service provider based on allocation of the service provider’s vehicle to a passenger, where the update includes a sponsored route is directed to a method of organizing human activity, specifically managing commercial interactions between people (i.e., the service provider, passenger, and the entity sponsoring the route).  Applicant also argues that: 
the claimed subject matter aims to dynamically update digital map rendered on the driver device to include new route of a new ride sharing passenger for seamless experience of the driver. At least for this reason, the Applicant respectfully submits that amended independent claim 1 meets the standard for patent eligibility under 35 U.S.C. § 101.

This conclusory statement fails to address how the process of providing a map to a service provider engaged in driving a passenger on a route sponsored by an entity is not directed to a method of managing the relationships between the service provider, passenger, and sponsoring entity.   
Regarding the Prong Two of Step 2A analysis, Applicant argues that “the alleged abstract idea is integrated into a practical application” (p. 17, para. 2 (emphasis in original)).  More specifically, Applicant argues that “the claimed server/system provides an improved method for controlling 
	Contrary to the position taken by Applicant, allocating seats to passengers is not an “improvement in technology.”  Seats can be, and have been for hundreds of years, allocated to passengers without the use of computer technology.  
Regarding the Step 2B analysis, Applicant argues that:
amended independent claim 1 recites features, for example, "communicating, by the server, based on the received selection of the first sponsored route, information pertaining to the selected first sponsored route to a second passenger device of at least one second passenger, who is already travelling in a vehicle along a current route that is different from the selected first sponsored route ... dynamically updating, by the server, a second digital map ... to change the current route of the second passenger by including the first sponsored route" that amounts to significantly more than a conventional activity … The features of independent claim 1 are significantly more than the alleged abstract idea because the features clearly involve rendering and dynamically updating interactive user interfaces having digital maps for route selection in ride sharing scenario

(p. 19, para. 2 – p. 20, para. 2).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the steps of communicating information pertaining to the sponsored route and updating the map by including the sponsored route are part of the abstract idea (i.e., the process steps are directed to a method of managing commercial interactions between people).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp.
In addition, Applicant submits the conclusory statement “Dynamically updating information on a first device where no user input is provided as a consequence of information selection on a different device, cannot be equated to an Abstract idea such as a Certain Method for Organizing Human Activity” (p. 20, para. 3 (emphasis in original)).  Examiner notes that updating a map that is used by a service provider carrying a passenger to navigate a sponsored route is part of a commercial interaction, which falls under Certain Methods for Organizing Human Activity.  The mere fact that the map is not updated by a human (although the map is caused to be updated by a human via user selection of the sponsored route) does not take the claims out of the method of organizing human activity grouping. 
Applicant also argues that “dynamically updating information on the driver device where no selection is performed not only integrates the alleged Abstract idea into a practical application but also amounts to significantly more than a conventional activity” (p. 20, para. 3 (emphasis in original)).
	First of all, Examiner notes that contrary to the position taken by Applicant, “selection is performed” prior to the dynamic updating of information (i.e., selection of the first sponsored route based on the first input).
	Furthermore, the process of updating the information/map is not a limitation that is indicative of integration into a practical application.  Updating the map is not an improvement to the functioning of a computer; rather, it is a purported improvement to the method of providing a ride service to a user along a sponsored route.  
	Lastly, as described above, updating the map is not an “additional element” under Step 2B because the process of updating the map is part of (and not in addition to) the abstract idea.  
Applicant’s arguments regarding the 35 U.S.C. 103 rejections to claims 1, 2, 4-8, 10-12, 14-18, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections to claims 1, 2, 4-8, 10-12, 14-18, and 21 have been withdrawn.

Regarding claim 22, Applicant argues that:
combination of Matthiesen, Panabaker, Gopalakrishnan, Herz, Kelly, Su, and Hayward does not teach, suggest, or render obvious at least, for example, the features of "rendering, by the server, on the first passenger device, a second user interface that includes a second digital map which presents an option to re-route from the first non-sponsored route, based on a part of a route associated with the presented option being sponsored by one or more sponsors, wherein the second user interface is rendered while the vehicle along with the first passenger is already travelling along the first non-sponsored route;" (emphasis added) as recited in amended independent claim 22

(p. 26, para. 3 – p. 27, para. 1).  As discussed more fully above, such features are taught by Chu, Panabaker, and Su.
	More specifically, Applicant argues that “[n]owhere does Su describes providing a different route as a re-route option based on a part of a route associated with the re-route option being sponsored by one or more sponsors while the current route of the user being a non-sponsored route” (p. 28, para. 1).  As discussed more fully above, such features are taught by Panabaker.
Applicant argues that:
combination of Matthiesen, Panabaker, Gopalakrishnan, Herz, Kelly, Su, and Hayward does not teach, suggest, or render obvious at least, for example, the features of "dynamically updating, by the server, a third digital map rendered on a driver device of the vehicle based on a selection of the option to re-route on the first passenger device, wherein the updated third digital map presents the route associated with the option to re-route for driver navigation, and wherein the driver device on which the third digital map is updated is different from the first passenger device on which the re-route option is selected" as recited in amended independent claim 22

(p. 28, para. 3).  As discussed more fully above, such features are taught by Chu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Clyne (U.S. Patent No. 20110264501) teaches a profile generator to generate transaction profiles based on the transaction data.

	Goepp (U.S. Patent No. 9282130) teaches a method of performing route modification based 
upon first profile and a second profile.
	Tao (U.S. Patent No. 20160069694) teaches a process of communicating information pertaining to a selected route to a second passenger who is already travelling in a vehicle along a current route that is different from the selected route.
	Tzirkel-Hancock (U.S. Patent No. 20170349184) teaches a method of where recommendations for future rides for a passenger are generated based on re-learnt route preferences.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628